Title: General Orders, 10 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Sunday Decr 10th 1782
                            Parole Dover
                            Countersigns Enfield, Farnham
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Van Schaick Lt Colo. Brooks.
                            
                            
                                For duty tomorrow
                                
                                the 2d Newyork regiment.
                            
                        
                        At the General Courtmartial whereof Colo. Greaton is President Corporal Dun of the Maryland Detachment
                            charged with having premeditated a plan to Desert and endeavoring to get others to go with him was tried.
                        The court on mature consideration are of opinion that the charge against the prisoner is not supported.
                        Corporal Dunn is ordered to be released from confinement & join his corps.
                        Levin Clarage & Josph McCallister soldiers belonging to the same corps charged with plotting and
                            persuading a Soldier to desert, were tried.
                        The Court on mature consideration are of opinion the charge is not supported against either of the prisoners.
                        They are to be released from confinement & join their corps.
                        Lieutenant Colonel Farnald & one Captain from each of the Massachusetts brigades will attend as
                            members of the General courtmartial of which Colonel Greaton is President vice Lieutenant Colonel Mellon, Captains Dix,
                            Tisdale, & Fuller challenged by Captain Bowman.
                    